Name: Commission Regulation (EEC) No 131/80 of 22 January 1980 temporarily suspending the advance fixing of export refunds for skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 80 Official Journal of the European Communities No L 17/19 COMMISSION REGULATION (EEC) No 131/80 of 22 January 1980 temporarily suspending the advance fixing of export refunds for skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( } ), as last amended by Regulation (EEC) No 1761 /78 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for skimmed-milk powder is char ­ acterized by uncertainty ; whereas the current refunds applicable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend tempor ­ arily the advance fixing of refunds for the product in question, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products falling within subheadings 04.02 A II a) 1 , 04.02 A II b) 1 , 04.02 B I b) 1 aa) and 04.02 B I b) 2 aa) of the Common Customs Tariff is suspended during the period 23 to 25 January 1980 . Article 2 This Regulation shall enter into force on 23 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p. 6. (3 ) OJ No L 155, 3 . 7 . 1968, p . 1 . &lt; OJ No L 264, 23 . 11 . 1972, p . 1 .